ORDER
This matter came before the Supreme Court on an emergency petition for review of an order of the Family Court.
After hearing counsel for the parties it is the conclusion of this court that expedited hearing on this emergency petition was warranted. The applicable rules of appellate procedure are suspended.
That hearing having been held, the following order will enter:
The order of the Special Master refusing to further hear the petition of Mary Moe filed pursuant to G.L.1956 (1989 Reenactment) § 23-4.7-6 is vacated.
It is the conclusion of this court that the Department of Children, Youth and Families is not a necessary party to petitions seeking relief under G.L.1956 (1989 Reenactment) § 23.4.7-6.
This case is remanded to the Chief Judge of the Family Court for hearing by him, with sufficient expedition, as required under Bellotti v. Baird, 443 U.S. 622, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1979) to provide an effective opportunity for the petitioner, to obtain the procedure she seeks, if, after hearing, the Chief Judge so orders, so as to minimize as far as possible physical harm to the petitioner which could result from delay.
WEISBERGER, J., did not participate.